Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 17, 2015

The Court of Appeals hereby passes the following order:

A16D0022. IN THE INTEREST OF K. S., A CHILD.

      The Juvenile Court of Gwinnett County adjudicated K. S. delinquent and
entered its order of disposition. K. S. filed a motion for new trial, which the trial
court denied. K. S. then filed an application for discretionary appeal from the denial
of his motion.1
      OCGA § 15-11-3 authorizes direct appeals from “final judgments of a juvenile
court judge.” Additionally, a final order in an adjudication of delinquency case is
directly appealable. See In the Interest of T. M., 303 Ga. App. 322 (693 SE2d 574)
(2010).
      We will grant an otherwise timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. K. S. shall have ten days from the date of this
order to file a notice of appeal with the trial court. If, however, he has already filed
a notice of appeal from the order at issue, he need not file a second notice. The clerk
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.




      1
        The trial court denied the motion for new trial on June 4, 2015. K. S. moved
for an extension of time to file his application, which this Court granted. The
application was timely filed within the additional time provided by this Court.
Court of Appeals of the State of Georgia
                                     09/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.